                                                                                 Case 3:18-cr-00527-WHA Document 80 Filed 06/12/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,                                No. CR 18-00527 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                                                                         12                                                            NOTICE RE RECEIPT
                               For the Northern District of California




                                                                                v.                                                     OF JUNE 6 LETTER
                                                                         13   XANTHE LAM, ALLEN LAM, JOHN
                                                                         14   CHAN, and JAMES QUACH,

                                                                         15                  Defendants.

                                                                         16                                                /

                                                                         17          The Court has received a letter from attorneys representing defendants Xanthe Lam,
                                                                         18   Allen Lam, John Chan and James Quach in this matter. For completeness of the record, that
                                                                         19   letter is included below.
                                                                         20
                                                                         21   Dated: June 12, 2019.
                                                                         22                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
